Dinkelacker, Judge,
dissenting.
{¶ 41} I must respectfully dissent. But this dissent offers no semblance of approval for the manner in'which the city of Cincinnati conducted its dealings with Sonoma. Nonetheless, the city is entitled to immunity.
{¶ 42} The Revised Code defines a governmental function as including “the provision or nonprovision, planning or design, construction, or reconstruction of a public improvement, including, but not limited to, a sewer system.” 14 It also includes a “function that promotes or preserves the public peace, health, safety, or welfare; [and] that involves activities that are not engaged in or not customarily engaged in by nongovernmental persons.”15
{¶ 43} I agree with the majority’s determination that “securing the development of the subdivision within city limits, with its $7 million in new, marketable homes” can only be considered a promotion of the “public peace, health, safety, or welfare”; but I believe that it does so through “activities that are not engaged in or not customarily engaged in by nongovernmental persons.”
{¶ 44} The majority correctly writes that a governmental function is determined by “ ‘defining what it is that the political subdivision is actually doing when performing the function.’ ” 16 It is in how the majority applies the rule that I part ways with my colleagues.
*593{¶45} The majority notes that “the city, in an effort to encourage more residential housing projects, was administering various programs to pay for infrastructure improvements in subdivision developments that might not have otherwise attracted private investment.” The amended complaint alleged that the programs were “to encourage development within the City limits.” This is the conduct in which the city engaged.
{¶ 46} One of the core functions of a governmental entity is to foster, nurture, and guide residential development within its borders. It is such a core governmental function that municipalities are allowed to enact building and zoning codes without constitutional infirmity. Toward that end — of encouraging development within its borders — the city operated this program through its Community Development and Planning Department. Attracting private investment and encouraging development within the city limits through the facilitation of subdivision development is what governments, not private entities, do. In a case from the Sixth Appellate District, the court concluded that the administration of a program “to assist the clean up of vacant lots and abandoned houses” was a governmental function and entitled to immunity.17
{¶ 47} As this court has noted, “[t]he fact that the [government] contracts] with a nongovernmental entity to perform these activities does not render the performance proprietary in nature. ‘R.C. 2744.01(C) does not exclude from the definition of governmental functions those functions sometimes performed by private entities for political subdivisions.’ ”18
{¶ 48} For these reasons, I would conclude that the city was engaged in a governmental function to which immunity attached.
{¶ 49} But even if I were to agree to hold otherwise, the city would still be immune under R.C. 2744.03(A)(5) — a provision that restores immunity when the conduct “resulted from the exercise of judgment or discretion in determining whether to acquire, or how to use, equipment, supplies, materials, personnel, facilities, and other resources, unless the judgment or discretion was exercised with malicious purpose, in bad faith or in a wanton or reckless manner.”
{¶ 50} There can be no doubt that the conduct complained of here falls within this category. The majority concludes that the city “cannot claim ‘discretion’ in choosing to negligently administer [the department].” But negligence is not the standard. In a project in which the work was completed and the builders made a *594profit, it is hard to imagine that the builders could come back and now claim that the city exercised its judgment in bad faith or in a wanton or reckless manner.
{¶ 51} As this court recently noted, “[t]he immunity provided by R.C. 2744.03(A)(5) ‘ “operates to protect political subdivisions from liability based upon discretionary judgments concerning the allocation of scarce resources * * *. The law of immunity is designed to foster freedom and discretion in the development of public policy while still ensuring that implementation of political subdivision responsibilities is conducted in a reasonable manner.” ’ ”19 The Tenth Appellate District held that when particular conduct is characterized by a high degree of discretion and judgment involved in weighing alternatives and making choices with respect to public policy and planning, government entities remain immune from liability.20 That court was concerned that creating liability for such conduct “might jeopardize the quality and efficiency of government and endanger the creative exercise of political discretion and judgment.”21
{¶ 52} Again, acknowledging that we must examine “what it is that the political subdivision is actually doing when performing the function,” I return to the language of the complaint. The builders complained that the city had made certain representations concerning payments for the project, that it had improperly informed them of its intentions to allocate the infrastructure funds, and that it had failed to properly allocate the infrastructure funds to the project in an amount sufficient to cover the work to be done. In sum, the builders complained about the manner in which the city allocated its financial resources in this project. For this conduct, the city is entitled to immunity.
{¶ 53} The majority concludes by saying that “[w]hile the city may legitimately claim an exercise of discretion in establishing an infrastructure-improvements plan, it cannot claim ‘discretion’ in choosing to negligently administer it.” This is not like a case where an entity exercises discretion on whether to use certain light poles but is then liable for the failure to maintain them.22 Light-pole maintenance requires little independent discretion. In this case, the decision to award money for development was not on a par with the decision to replace rotting timber. The creation of the Community Development and Planning *595Department represented an exercise of discretion. But so too did the decisions of that department. Those decisions required “a high degree of discretion and judgment involved in weighing alternatives and making choices with respect to public policy and planning.” It is for this conduct that the city is entitled to immunity. And it is for this reason that I respectfully dissent.

. R.C. 2744.01(C)(2)(1).


. R.C. 2744.01(C)(1)(c).


. Majority opinion at ¶ 27, quoting Allied Erecting & Dismantling Co. v. Youngstown, 151 Ohio App.3d 16, 2002-Ohio-5179, 783 N.E.2d 523.


. David v. Toledo Dept. of Community Dev. (Mar. 2, 1990), Sixth Dist. No. L-89-229, 1990 WL 19408 (the court relied on both R.C. 2744.01(C)(1)(c) and R.C. 2744.01(C)(2)(q) for that determination).


. Peters v. Cincinnati (1995), 105 Ohio App.3d 710, 712, 664 N.E.2d 1329, quoting McCloud v. Nimmer (1991), 72 Ohio App.3d 533, 595 N.E.2d 492.


. James v. Cincinnati, 1st Dist. No. C-070367, 2008-Ohio-2708, 2008 WL 2312637, at ¶37, quoting Frederick v. Vinton Cty. Bd. of Edn., Vinton App. No. 03CA579, 2004-Ohio-550, ¶ 36, 2004 WL 232129 quoting Hall v. Ft. Frye Local School Dist. Bd. of Edn. (1996), 111 Ohio App.3d 690, 699, 676 N.E.2d 1241.


. Bolding v. Dublin Local School Dist. (June 15, 1995), 10th Dist. No. 94APE09-1307, 1995 WL 360227 *2.


. Id.


. James, 2008-Ohio-2708, 2008 WL 2312637.